IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-0086-18



                           DEONDRE J. JENKINS, Appellant

                                              v.

                                THE STATE OF TEXAS



            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE FOURTH COURT OF APPEALS
                            BEXAR COUNTY

       Y EARY, J., filed a concurring opinion.

                               CONCURRING OPINION

       Article V, Section 12(b) of the Texas Constitution defines an indictment to be “a

written instrument presented to a court by a grand jury charging a person with the

commission of an offense.” T EX. C ONST. art. V, § 12(b) (emphasis added). It also authorizes

the Legislature to prescribe “practices and procedures relating to the use of indictments . .

. including their . . . requisites[.]” Id. According to Article 21.02 of the Texas Code of

Criminal Procedure, an indictment is “deemed sufficient if it has the following requisites: 1.
                                                                               JENKINS — 2

It shall commence, ‘In the name and by authority of The State of Texas’[,]” and “4. It must

contain the name of the accused[.]” T EX. C ODE C RIM. P ROC. art. 21.01, §§ 1 & 4.

       The Majority today declares that the indictment in this cause was “defective” because

it did not contain the name of the accused, but that this defect did not prevent the instrument

from constituting an “indictment” in contemplation of Article V, Section 12(b). Majority

Opinion at 11. In deciding whether the instrument in this case is an “indictment,” the Court

goes beyond the “specific formal requisites” to look at “the indictment as a whole”—or, in

other words, “the face” of the indictment—in order to determine whether it “contain[s] the

name of the accused.” Id. at 12 (citing Teal v. State, 230 S.W.3d 172, 180 (Tex. Crim. App.

2007), and Kirkpatrick v. State, 279 S.W.3d 324, 328 (Tex. Crim. App. 2009)). Because the

instrument as a whole notified Appellant that he was, indeed, “the defendant” who was

alluded to within the “specific formal requisites” of the instrument, it counted as an

“indictment” for purposes of Article V, Section 12(b), competent to vest jurisdiction over the

person, “defective” though it may have been. Id. at 13.

       I agree that all of this is consistent with the case law as it has developed since the

Court decided Cook v. State, 902 S.W.2d 471 (Tex. Crim. App. 1995). For that reason, I join

the Court’s opinion today, with only one small caveat. The Court says: “In this case, the

indictment did not ‘contain the name of the accused.’” Majority Opinion at 11. This

statement is true only as measured against the “specific formal requisites” spelled out by

statute. It is not an accurate statement, however, as measured against both Teal’s and
                                                                           JENKINS — 3

Kirkpatrick’s assessments of the constitutional understanding of an indictment, which would

include the broader “face” of the indictment. If, when looking to “the indictment as a

whole”—the “face” of the indictment—it is possible to identify “the name of the defendant,”

then we should just acknowledge that—for constitutional purposes—the indictment does

“contain the name of the accused.” The indictment may still be objectionable inasmuch as

it does not meet the “specific formal requisites” of Article 21.02; but it remains an

“indictment” that “contains the name of the accused” for purposes of vesting the convicting

court with jurisdiction over the person of the defendant.

       With this added observation, I join the Court’s opinion.




FILED:               December 5, 2018
PUBLISH